Citation Nr: 1141422	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-00 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 2004 to February 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which denied the above claim. 

In an October 2011 Written Brief Presentation, the Veteran's representative at the Board raised the issue of service connection for a disability manifested by painful urination and testicles.  In this regard, it was suggested that the Veteran be afforded a Gulf War examination.  The issue which has been raised by the Veteran's representative has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The representative also suggested that the Veteran might be eligible for award of the Combat Infantryman Badge (CIB).  VA lacks authority to award military decorations.  Such matters lie within the purview of the service department.  The Veteran and his representative are advised that if they believe he should be in receipt of the CIB, they should contact the United States Army's Board for Correction of Military Records.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran has a current left ear hearing loss disability as defined by VA regulation.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in March 2007 and July 2007 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided the requisite notice with regard to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  A Formal Finding on the Unavailability of Service Medical Records was issued by the RO in July 2007, as efforts to obtain the Veteran's service treatment records were unsuccessful.  In the case of missing service department records there is a heightened obligation to assist a claimant in the development of his case, to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran has, however, provided VA with copies of selected service treatment records that he had in his possession.  

There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been provided a VA examination.  

In his brief to the Board in October 2011, the Veteran's representative noted that the VA examination was over four years old, and that "[the Veteran's] ear may now merit service connection."  The mere passage of time does not render an examination inadequate, and a claimant is not entitled to a new examination unless there is evidence that the disability has worsened since the last examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Veteran has not reported a worsening in his hearing since the last examination.  There is no other evidence of such worsening.  The Veteran's representative has not reported any knowledge of an increase in disability, but has only speculated that such may have occurred.  Absent evidence of worsening since the VA examination, a new examination is not warranted.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The determination of whether a Veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Id., at 159. 

The Veteran has asserted that he has a current left ear hearing loss disability that is manifested as a result of his period of active service.  He describes that during service, he was exposed to acoustic trauma while assigned to an infantry unit as a .50 caliber M-2 heavy machine gunner.  His Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) confirms that his military occupational specialty was as an infantryman.  The Board notes that exposure to acoustic trauma in service was conceded by the RO in its July 2007 rating decision.

As noted above, the Veteran's service treatment records are no longer available.  Copies of service treatment records which the Veteran had in his possession that were provided to the RO do not contain findings associated with hearing acuity of the left ear.

Following service, the Veteran underwent a VA audiology examination in May 2007.  He described experiencing hearing loss since his period of active service in Iraq.  Audiological testing revealed pure tone thresholds in the left ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
25
25
20

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The diagnosis was normal bilateral audiologic test results.

In order for the Veteran to be granted service connection for hearing loss, there must be evidence a present disability which is attributable to such disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

While exposure to acoustic trauma in service has been conceded; the only post-service audiometric testing shows that the Veteran does not have the level of hearing loss required by regulation to constitute a current disability.

The Veteran has asserted that he has the same problems in his left ear that he has in his service connected right ear.  While he is competent to report his symptoms, a determination that he has a disability as defined in 38 C.F.R. § 3.385 would require audiometric testing.  See e.g. 38 C.F.R. § 4.85 (2011) (describing strict criteria for the conduct of examinations that yield speech reception thresholds in connection with rating hearing loss).  The Veteran's reports cannot serve to establish that he has hearing loss within the specific definition of 38 C.F.R. § 3.385.

The left ear hearing loss has not manifested to a degree that meets the definition of hearing loss disability according to the regulatory criteria set forth in 38 C.F.R. § 3.385.  As entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability, in the absence of proof of a present disability there can be no valid claim.  See Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.

For the reasons and bases provided above, the evidence in this case preponderates against the claim for service connection for left ear hearing loss.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Reasonable doubt does not arise, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


